Examiner’ Comments

This action is in response to the amendment filed on 11/16/21.
Claims 1-22 are pending and have been examined.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The applications that have not been considered are lined out on the IDS. Information referred to therein has not been considered.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance. The prior art of record fails to anticipate or show in combination all the features of applicant's invention: Claim 1 recites a novel jaw assembly for ejecting staples from a tissue contacting surface, comprising a knife disposed in a channel and having a cutting edge, wherein the knife is configured to move in response to a staple actuator moving distally between a retracted position in which the edge is disposed beneath the tissue contacting surface and an expanded position in which the cutting edge protrudes from the tissue contacting surface. It is the cutting edge moving between a retracted position beneath the tissue contacting surface and an expanded position in which the edge protrudes from the tissue contacting surface in response to distal movement of the staple actuator in combination with the other claimed elements of the device that are novel over the prior art of record.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731